IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GEORGE STRZELCZYK,                          : No. 58 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PENNA BOARD OF PROBATION AND                :
PAROLE,                                     :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Application for

Appointment of Counsel are DENIED.